Citation Nr: 0012171	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  94-24 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	John S. Berry, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1993 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In a decision of April 10, 1998, the Board denied the 
veteran's claims.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, upon a joint motion by the Secretary of 
Veterans Affairs and the veteran-appellant, vacated the 
Board's April 10, 1998, decision, and remanded the case to 
the Board for further development of the evidence and 
readjudication. 


REMAND

In the joint motion to remand, it was noted a September 1996 
VA compensation examination, obtained pursuant to an earlier 
Board remand, did not fully comply with the Board's remand 
instructions because there was no clear statement regarding 
whether tinnitus was present and, if so, whether it was 
causally related to service; and the examiner did not fully 
address the question of etiology of the veteran's hearing 
loss of the right ear.  It was further noted that the Board 
failed to fully address the veteran's claim that his hearing 
loss and tinnitus are secondary to an inservice head injury.  
(The veteran is currently service-connected for residuals of 
head and facial injuries as follows: loss of part (3/4th 
inch) of the skull with a scar, rated 10 percent disabling; 
scars on the right side of the nose, near the right eye, 
angles of the right mandible, and near the right ear, with 
retained foreign bodies, rated 10 percent disabling; and 
headaches and dizziness, rated 10 percent disabling.)   
Finally, the joint motion for remand noted that the veteran 
had referred to treatment for tinnitus at a VA hospital 
shortly after service and that the Board failed to attempt to 
obtain those records.

The Board also notes that additional relevant medical 
evidence was submitted on behalf of the veteran and received 
at the Board in April 1999.  (This evidence was received 
after the Board's April 1998 decision, which was subsequently 
vacated by the Court.)  This additional evidence includes a 
statement from a private physician, dated in May 1998, who 
opined that the veteran most likely has tinnitus and 
bilateral hearing loss secondary to the head and facial 
injuries he sustained while on active duty.  While the 
physician did not report audiological findings, there is 
earlier dated medical evidence of bilateral hearing loss as 
defined by 38 C.F.R. § 3.385 (1999).  (See report of VA 
audiological examination dated in September 1996.)  
Notwithstanding the fact that there are no clinical or 
audiological findings in the May 1998 statement and no 
indication that the private physician reviewed the claims 
file, the Board finds that the May 1998 physician's statement 
is sufficient to well ground the veteran's claims for service 
connection for bilateral hearing loss and tinnitus, within 
the meaning of 38 U.S.C.A. § 5107 (a) (West 1991).  Moreover, 
the RO must consider the additional relevant medical 
evidence.  38 C.F.R. § 20.1304 (1999).       
 
In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should request that the 
veteran identify the VA medical facility 
at which, according to his personal 
hearing testimony in January 1997, he was 
seen for complaints related to his ears 
soon after his separation from active 
service; the veteran should be requested 
to provide the approximate month(s) and 
year of treatment.  The RO should then 
attempt to obtain copies of any such 
clinical records.

2.  The RO should arrange for the veteran 
to undergo audiological and ear 
examinations.  The audiological 
examination should, in accordance with 
38 C.F.R. § 4.85, include a pure tone 
audiometry test and a controlled speech 
discrimination test.  The audiologist 
should report whether auditory acuity in 
each ear meets the standards for hearing 
loss disability in 38 C.F.R. § 3.385.  
The audiologist should also report 
whether tinnitus was matched.

It is imperative that the physician 
conducting the ear examination review the 
veteran's medical records in the claims 
file, a copy of this remand, and the 
report of the audiological examination.  
If the audiological examination revealed 
hearing loss disability, under VA 
standards, in either ear, the examiner 
should offer an opinion on the question 
of whether it is at least as likely as 
not (a 50 percent or more likelihood) 
that such hearing loss disability is 
related to noise exposure during active 
service and/or the residuals of a skull 
injury incurred in active service (which 
is a service-connected disability).  The 
examiner should also offer an opinion on 
the question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that tinnitus, if present, is 
related to residuals of a skull injury 
incurred in service and/or to noise 
exposure during active service.  The 
examination report should be typed.

3.  Following completion of these 
actions, the RO should review the 
evidence and determine whether the 
veteran's claims may now be granted.  The 
RO must consider the medical records that 
were received by the Board in April 1999 
and any additional evidence received 
pursuant to this remand, and adjudicate 
the veteran's claims for service 
connection on direct incurrence and 
secondary bases.   If the decision 
remains adverse to the veteran, he and 
his representative should be provided 
with an appropriate Supplemental 
Statement of the Case, which includes the 
law and regulations pertaining to 
secondary service connection, reference 
to the medical records that were received 
by the Board in April 1999, and any 
additional evidence received pursuant to 
this remand, and they must be provided an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The purpose of this REMAND is to obtain clarifying 
audiological and medical information.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


